DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the provisional application, Application No. 62/958,045, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claims 1 and 11, claims 1 and 11 recites the limitations “a frame including first and second rails spaced-apart relative to one another, the frame defines a longitudinal section defining a longitudinal axis, the longitudinal section having a distal end portion…. the ultrasound sensor assembly attached to the distal end portion of the longitudinal section of the frame and oriented such that the field of view is disposed at an oblique angle relative to the longitudinal axis. The disclosure of the provisional application does not disclose a frame that is attached the ultrasound assembly. Claims 1 and 11 and all claims depending therefrom, are thus not entitled to the benefit of the prior-filed application. 
 Further regarding claims 6, 8 and 17, dependent on claims 1 and 11, recites the limitation “a sterile barrier disposed about the ultrasound sensor assembly”. The disclosure of the provisional application does not disclose a sterile barrier.
Accordingly, claims 1-20 are denied the benefit of the provisional application. Claims 1-20 are afforded the effective filing date 12/09/2020, which is the filing date of instant application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 932 in Fig 9, 506 in Fig. 20. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: locking mechanism in claims 9 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification as filed in PE2E shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Locking mechanism”: the specification discloses that the corresponding structure of the locking mechanism includes a pair of clamp brackets 1110, a resilient sling 1120 extending between lower ends 1112a of the clamp brackets 1110, an engagement pin 1130 extending outwardly from each clamp bracket 1110, and a cam screw assembly 1140 including a screw 1142 and a cam lock lever 1144 ([0115]). 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation "the at least one spacer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this claim will be interpreted as “further comprising at least one distal spacer integrally formed with the ultrasound sensor assembly and disposed at the distal end portion of the longitudinal section of the frame”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaezy et al. (US 7520856 B2, hereinafter Vaezy).

Regarding claim 1, Vaezy teaches an ultrasound device, comprising: 
a frame (frame 200, Col. 11 lines 22-23 ; fig 7A) including first and second rails spaced-apart relative to one another (parallel arms 208a and 208b, col 11 lines 29-30; fig. 7a; inherently spaced apart as the rails are parallel), the frame defines a longitudinal section defining a longitudinal axis (longitudinal section is implicitly the section between support member 208 and bracket 212 in Fig. 7A; Col. 11 lines 22-30; the frame inherently defines a longitudinal axis as it comprises of two rails/parallel arms 208a and 208b, which are in the longitudinal direction as seen in figure 7A), the longitudinal section having a distal end portion (longitudinal section inherently has a distal end portion, which is in the same area as support bracket 222 in Fig. 7A; Col. 11 lines 22-30); and
an ultrasound sensor assembly configured to enable ultrasound imaging of a field of view (transabdominal ultrasound-imaging probe, Col. 2 line 35; Fig. 7a, Col. 11 lines 22-30) , the ultrasound sensor assembly attached to the distal end portion of the longitudinal section of the frame (imaging probe 202 is implicitly on the distal end portion, near support bracket 222 on frame 200 as seen in Fig. 7A) and oriented such that the field of view is disposed at an oblique angle relative to the longitudinal axis (support bracket 222 and transabdominal imaging probe 202 can be moved relative to support member 208 (as indicated by an arrow 228), thus enabling an imaging plane 202a provided by transabdominal imaging probe 202 to be selectively positioned, Col. 11 lines 37-43; inherently allows for the field of view to be disposed at an oblique angle as the probe can be positioned at a variety of angles).

	Regarding claim 2, Vaezy teaches the ultrasound device, wherein the frame further includes:
an upright section disposed at an angle relative to the longitudinal section (elongate support member 210 in Fig. 7A; Col. 11 lines 22-25 ; upright section/elongate support member is inherently an angle relative to the longitudinal section,  as the two sections are not aligned or parallel as seen in fig. 7A), wherein the frame defines a bend (elongate support member 210 has a bend as can be seen fig. 7A near support member 210)  that interconnects the upright section and a proximal end portion of the longitudinal section (elongate support members 208 and 210 are implicitly the upright section, the proximal end section is implicitly the area between brackets 212 and adjustment member 214 in Fig. 7A; When an adjustment member 214 is loosened, support member 210 slidingly engages bracket 212, Col 11, lines 48-50; the upright section/elongate support member and proximal section/area near adjustment member 210 are therefore implicitly interconnected). 

	Regarding claim 3, Vaezy teaches the ultrasound device, further comprising at least one spacer (adjustment member 226 , element 224, and support bracket 222 annotated in fig. 7A below) disposed between the first and second rails (element 224 is implicitly between the first and second rails/parallel arms 208a and 208b as seen in annotated Fig. 7 below) the at least one spacer securing the first and second rails to one another and maintaining spacing therebetween (as element 224 is disposed between first and second rails/parallel arms 208a and 206b below, it inherently maintains space between the rails).

    PNG
    media_image1.png
    893
    842
    media_image1.png
    Greyscale


	Regarding claim 4, Vaezy teaches an ultrasound device,  further comprising at least one distal spacer (adjustment member 226 , element 224, and support bracket 222 annotated in fig. 7A above) integrally formed with the ultrasound sensor assembly (Support bracket 222 is configured to support transabdominal imaging probe 202, Col. 36-37) and disposed at the distal end portion of the longitudinal section of the frame (A support bracket 222 is pivotably coupled to a distal end of support member 208, col. 11 lines 34-35).

	Regarding claim 5, Vaezy teaches the ultrasound device, wherein the first and second rails are parallel plates (parallel arms 208a and 208b, col 11 lines 29-30; implicitly plates as can be seen in Fig. 7a). 

	Regarding claim 7, Vaezy teaches the ultrasound device, wherein the ultrasound sensor  assembly is detachable from the distal end portion of the longitudinal section of the frame (Support bracket 222 is configured to support transabdominal imaging probe 202, Col. 11 lines 36-37; It should be understood that support bracket 222 can alternatively be configured to accommodate abdominal imaging probes of various other makes and models, Col. 12 lines 29-32;  as the support bracket can be used for a variety of ultrasound sensor probes/ultrasound sensor assemblies, the ultrasound assembly can implicitly be detached from the distal end portion of the longitudinal section of the frame.) 

Regarding claim 10, Vaezy teaches the ultrasound device ultrasound device, wherein the first and second rails are interconnected by a backspan  (Bracket 212 further includes an orifice 212c, Col. 11 line 47) along a portion of a length of the longitudinal section of the frame that is less than the length of the longitudinal section of the frame (bracket 212 is implicitly smaller than the length of the longitudinal section of the frame, which is the area between the section between support member 208 and bracket 212 in Fig. 7A). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vaezy as applied to claims 1 and 7 above, and further in view of Hill et al. (US 20170319174 A1, hereinafter "Hill").

Regarding claim 6, Vaezy does not teach an ultrasound device further comprising a sterile barrier disposed about the ultrasound sensor assembly and at least a portion of the longitudinal section of the frame. Hill is considered to be analogous to the claimed invention as an ultrasound system with an intracavitary probe is disclosed ([0022]) and has the classification A61B 8/12. Hill teaches an ultrasound device further comprising a sterile barrier disposed about the ultrasound sensor assembly and at least a portion of the longitudinal section of the frame (the imaging device 140 and the sensor mount 300 may be covered by a sterilized cover [0052]; the sterilized cover implicitly covers the length of the ultrasound transducer and covers part of the mount/frame along the lengthwise/longitudinal direction).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy, to include a sterile comprising a sterile barrier disposed about the ultrasound sensor assembly and at least a portion of the longitudinal section of the frame, as taught by Hill, in order to prevent contamination, or infection in a patient while imaging, as suggested by Hills [0052]. 

Regarding claim 8, Vaezy teaches the ultrasound device, wherein the ultrasound sensor assembly, having the sterile barrier disposed thereabout, is attachable to the distal end portion of the longitudinal section of the frame (Support bracket 222 is configured to support transabdominal imaging probe 202, Col. 11 lines 36-37; It should be understood that support bracket 222 can alternatively be configured to accommodate abdominal imaging probes of various other makes and models, Col. 12 lines 29-32; this configuration inherently allows for a variety of ultrasound sensors or transducers to be attached, such as one that is covered with a sterile barrier disposed onto it). Vaezy, does not teach a sterile barrier disposable about the ultrasound sensor assembly. Hill, however, teaches a sterile barrier disposable about the ultrasound sensor assembly (the imaging device 140 and the sensor mount 300 may be covered by a sterilized cover [0052]; ultrasound imaging device [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy, to include a sterile barrier disposable about the ultrasound sensor assembly, as taught by Hill, in order to prevent contamination, or infection in a patient while imaging, as suggested by Hill [0052].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaezy  as applied to claim 1  above, and further in view of  Tegels (US 20140276081 A1).

Regarding claim 9, Vaezy teaches a locking mechanism disposed between the first and second rails (adjustment member 218 is loosened, support member 208 slidingly engages bracket 212, as indicated by an arrow 220… When adjustment member 218 is secured, support member 208 does not move relative to bracket 212, Col 11 lines 26-33). Vaezy does not teach the locking mechanism configured to selectively lock a surgical instrument extending between the first and second rails in fixed position and orientation relative thereto. Tegels is considered to be analogous to the claimed invention as an ultrasound system with a needle puncture mechanism is disclosed ([0003],[0029]) and has the classification A61B 8/4209. 
Tegels teaches the locking mechanism configured to selectively lock a surgical instrument extending between the first and second rails in fixed position and orientation relative thereto (a rotation fastener 58 [0039]; Tightening the rotation fastener 58 may help maintain a rotated position of the needle carrier 24 relative to the adjustment member 22 [0043]; rotation fastener 58 is on the pivot cavity, which implicitly has parallel extensions/rails as seen in Fig. 2 to hold needle carrier in place). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy, to include the locking mechanism configured to selectively lock a surgical instrument extending between the first and second rails in fixed position and orientation relative thereto, as taught by Hills, in order to facilitate positioning of the surgical instrument to a desired position. 

Claims 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaezy et al. (US 7520856 B2, hereinafter Vaezy) in view of Tegels (US 20140276081 A1). 

Regarding claim 11, Vaezy teaches a surgical system, comprising: 
a frame (frame 200, Col. 11 lines 22-23 ; fig 7A) including first and second rails spaced-apart relative to one another (parallel arms 208a and 208b, col 11 lines 29-30; fig. 7a; inherently spaced apart as the rails are parallel), the frame defines a longitudinal section defining a longitudinal axis (longitudinal section is inherently the section between support member 208 and bracket 212 in Fig. 7A; Col. 11 lines 22-30; the frame inherently defines a longitudinal axis as it comprises of two rails/parallel arms 208a and 208b, which are in the longitudinal direction as seen in figure 7A), the longitudinal section having a distal end portion (longitudinal section inherently has a distal end portion, which is in the same area as support bracket 222 in Fig. 7A; Col. 11 lines 22-30); and
an ultrasound sensor assembly configured to enable ultrasound imaging of a field of view (transabdominal ultrasound-imaging probe, Col. 2 line 35; transabdominal imaging probe 202 [0071]; Fig. 7a, Col. 11 lines 22-30) , the ultrasound sensor assembly attached to the distal end portion of the longitudinal section of the frame (imaging probe 202 is implicitly on the distal end portion, near support bracket 222 on frame 200 as seen in Fig. 7A) and oriented such that the field of view is disposed at an oblique angle relative to the longitudinal axis (support bracket 222 and transabdominal imaging probe 202 can be moved relative to support member 208 (as indicated by an arrow 228), thus enabling an imaging plane 202a provided by transabdominal imaging probe 202 to be selectively positioned, Col. 11 lines 37-43; inherently allows for the field of view to be disposed at an oblique angle as the probe can be positioned at a variety of angles).
Vaezy does not teach a surgical instrument configured for insertion between the first and second rails of the frame whereby the first and second rails constrain transverse movement of the surgical instrument. Tegels is considered to be analogous to the claimed invention as an ultrasound system with a needle puncture mechanism is disclosed ([0003],[0029]) and has the classification A61B 8/4209. Tegels teaches a surgical instrument configured for insertion between the first and second rails of the frame whereby the first and second rails constrain transverse movement of the surgical instrument (The pivot cavity 52 may be sized to receive a pivot portion of the needle carrier 24. The pivot cavity 52 may provide pivotal movement of the needle carrier 24 [0040]; the pivot cavity implicitly has parallel extensions/rails as seen in Fig. 2 to hold needle carrier in place, furthermore, the pivoting mechanism inherently prevents transverse movement).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy by including a surgical instrument configured for insertion between the first and second rails of the frame whereby the first and second rails constrain transverse movement of the surgical instrument, as taught by Tegels, in order to facilitate positioning of the surgical instrument to a desired position. 

	Regarding claim 12, the combined invention of Vaezy and Tegels as modified above teaches the claimed invention as discussed above. Vaezy further teaches the surgical system wherein the frame of the ultrasound device further includes an upright section disposed at an angle relative to the longitudinal section (elongate support member 210 in Fig. 7A; Col. 11 lines 22-25 ; upright section/elongate support member is inherently an angle relative to the longitudinal section,  as the two sections are not aligned or parallel as seen in fig. 7A) and a bend (elongate support member 210 has a bend as can be seen fig. 7A near support member 210) that interconnects the upright section and a proximal end portion of the longitudinal section (elongate support members 208 and 210 are implicitly the upright section, the proximal end section is implicitly the area between brackets 212 and adjustment member 214 in Fig. 7A; When an adjustment member 214 is loosened, support member 210 slidingly engages bracket 212, Col 11, lines 48-50; the upright section/elongate support member 
and proximal section/area near adjustment member 210 are therefore implicitly interconnected).

	Regarding claim 13, Vaezy does not teach the surgical system wherein the surgical instrument is insertable between the first and second rails of the frame at the bend of the frame or the upright section of the frame in parallel or coaxial orientation relative to the longitudinal axis of the longitudinal section of the frame. Tegels, however, teaches the surgical instrument is insertable between the first and second rails of the frame (The pivot cavity 52 may be sized to receive a pivot portion of the needle carrier 24. The pivot cavity 52 may provide pivotal movement of the needle carrier 24 [0040]; the pivot cavity implicitly has parallel extensions/rails as seen in Fig. 2 to hold needle carrier in place) at the bend of the frame (fig. 3 implicitly shows the surgical device/needle member within the bend, which is formed when the needle carrier 24 and adjustment member 22 are aligned [0044]) in parallel or coaxial orientation relative to the longitudinal axis of the longitudinal section of the frame (the needle placement assembly 10 may be rotated 90° about a central axis [0054]; rotation of the needle within a range of 90 degrees of a central axis would implicitly allow the surgical instrument/needle to be coaxial or parallel with the longitudinal axis/longitudinal axis of adjustment member 22) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy by including the surgical instrument is insertable between the first and second rails of the frame at the bend of the frame or the upright section of the frame in parallel or coaxial orientation relative to the longitudinal axis of the longitudinal section of the frame, as taught by Tegels, in order to aid in maintaining an orientation and position of the surgical instrument relative to the ultrasound sensor. 

	Regarding claim 14, Vaezy does not teach the surgical system, wherein first and second rails constrain transverse movement of the surgical instrument while permitting axial translation, axial rotation, and vertical tilting of the surgical instrument when the surgical instrument is inserted between the first and second rails.
Tegels, however, teaches the surgical system, wherein first and second rails constrain transverse movement of the surgical instrument while permitting axial translation (needle adjustment device 14 is positioned at any length adjusted position between the probe attachment member 20 and adjustment member 22 [0051]), axial rotation (or at any range of rotated positions between the adjustment member 22 and needle carrier 24 for a given length adjustment [0051]), and vertical tilting of the surgical instrument when the surgical instrument is inserted between the first and second rails (a rotation fastener 58 [0039]; Tightening the rotation fastener 58 may help maintain a rotated position of the needle carrier 24 relative to the adjustment member 22 [0043]; rotation fastener 58 is on the pivot cavity, which implicitly has parallel extensions/rails as seen in Fig. 2 to hold needle carrier in place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy by modifying the first and second rails to constrain transverse movement of the surgical instrument while permitting axial translation, axial rotation, and vertical tilting of the surgical instrument when the surgical instrument is inserted between the first and second rails, in order to facilitate positioning of the surgical instrument to a desired position.

	Regarding claim 15, the combined invention of Vaezy and Tegels as modified above teaches the claimed invention as discussed above. Vaezy further teaches the surgical system, wherein the ultrasound device further includes at least one spacer disposed between the first and second rails (adjustment member 226 , element 224, and support bracket 222 annotated in fig. 7A above), the at least one spacer securing the first and second rails to one another and maintaining spacing therebetween (as element 224 is disposed between first and second rails/parallel arms 208a and 206b as seen in annotated Fig. 7A above, it inherently maintains space between the rails).

	Regarding claim 16, the combined invention of Vaezy and Tegels as modified above teaches the claimed invention as discussed above. Vaezy further teaches the surgical system wherein the first and second rails of the frame of the ultrasound device are substantially parallel plates (parallel arms 208a and 208b, col 11 lines 29-30; implicitly plates as can be seen in Fig. 7a).

	Regarding claim 19, Vaezy does not teach the surgical system, wherein the ultrasound device further includes a locking mechanism disposed between the first and second rails, the locking mechanism configured to selectively lock the surgical instrument between the first and second rails in fixed position and orientation relative thereto. Tegels, however, teaches, a locking mechanism disposed between the first and second rails (rotation fastener 58 [0043]), the locking mechanism configured to selectively lock the surgical instrument between the first and second rails in fixed position and orientation relative thereto (Tightening the rotation fastener 58 may help maintain a rotated position of the needle carrier 24 relative to the adjustment member 22 [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy to include a locking mechanism disposed between the first and second rails, the locking mechanism configured to selectively lock the surgical instrument between the first and second rails in fixed position and orientation relative thereto, as taught by Tegels, in order to facilitate positioning of the surgical instrument to a desired position.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaezy and Tegels as applied to claim 11 above, and further in view of Hill et al. (US 20170319174 A1, hereinafter "Hill").

Regarding claim 17, Vaezy does not teach a surgical device further comprising a sterile barrier disposed about the ultrasound sensor assembly and at least a portion of the longitudinal section of the frame. Hill is considered to be analogous to the claimed invention as an ultrasound system with an intracavitary probe is disclosed([0022]) and has the classification A61B 8/12. Hill teaches an ultrasound device further comprising a sterile barrier disposed about the ultrasound sensor assembly and at least a portion of the longitudinal section of the frame (the imaging device 140 and the sensor mount 300 may be covered by a sterilized cover [0052]; the sterilized cover implicitly covers the length of the ultrasound transducer and covers part of the mount/frame along the lengthwise/longitudinal direction).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy and Tegels, to include a sterile barrier disposed about the ultrasound sensor assembly and at least a portion of the longitudinal section of the frame, as taught by Hill, in order to prevent contamination, or infection in a patient while imaging, as suggested by Hills [0052]. 

Regarding claim 18,  Vaezy does not teach , wherein the surgical instrument, when inserted between the first and second rails, remains external of the sterile barrier. Tegels teaches the surgical instrument between the first and second rails (The pivot cavity 52 may be sized to receive a pivot portion of the needle carrier 24. The pivot cavity 52 may provide pivotal movement of the needle carrier 24 [0040]; the pivot cavity implicitly has parallel extensions/rails as seen in Fig. 2 to hold needle carrier in place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the combined invention of Vaezy, Tegels, and Hills, to include the surgical instrument between the first and second rails, as taught by Tegels, in order to facilitate positioning of the surgical instrument to a desired position.
The combination of Vaezy and Tegels still does not teach the surgical instrument external of the sterile barrier. Hills discloses surgical instrument external of the sterile barrier (the imaging device 140 and the sensor mount 300 may be covered by a sterilized cover [0052]; the sterilized cover implicitly covers the length of the ultrasound transducer and covers part of the mount/frame along the lengthwise/longitudinal direction; furthermore, as the ultrasound and surgical device are assumed to be separate, an external barrier covering only the ultrasound transducer would inherently be external to the surgical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the combined invention of Vaezy, Tegels, and Hills, to make the surgical instrument external of the sterile barrier to order to provide the prevent contamination or infection from the ultrasound sensor. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vaezy and Tegels as applied to claim 11  above, and further in view of Roy et al. (US 20190142370 A1, hereinafter Roy).

	Regarding claim 20, the combined invention of Vaezy and Tegels does not teach the surgical system wherein the surgical device is a hysteroscope configured to receive a working instrument therethrough. Roy discloses “Biopsy And Sonography Method And Apparatus For Assessing Bodily Cavities” (title). Roy teaches teach the surgical system wherein the surgical device is a hysteroscope configured to receive a working instrument therethrough (to a number of devices and sheaths that are used in uterine cavity assessment without biopsy including diagnostic and operative hysteroscopy [0035]; FIGS. 5a and 5b …. uterine cavity assessment [0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vaezy and Tegels, to include a hysteroscope configured to receive a working instrument therethrough, as taught by Roy, in order to have the ability to perform multiple procedures with one instrument.  

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793          

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793